Citation Nr: 1141517	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  94-46 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating greater than 10 percent prior to May 14, 1997, for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Jessica M. Flage, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from August 1987o February 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 1994 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   This matter was previously before the Board, most recently in January 2010, at which time, the Board determined that a rating greater than 10 percent was not warranted prior to May 14 1997, and that a rating of 20 percent, but no greater, was warranted from May 14, 1997, forward.  The Veteran appealed the denial of a rating greater than 10 percent prior to May 14, 1997, to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision in part and remand the issue of entitlement to a rating greater than 10 percent prior to May 14, 1997, to the Board for compliance with the Joint Motion. 


FINDING OF FACT

Prior to May 14, 1997, the disability picture created by the lumbar spine disability approximated spasm on extreme forward flexion and loss of lateral flexion, but did not approximate severe limitation of motion, ankylosis, limitation to flexion to 30 degrees or less, or severe lumbosacral strain and did not result in neurological deficit or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, prior to May 14, 1997, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5295 (effective prior to September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the unfavorable agency of original jurisdiction (AOJ) decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Appropriate notice was provided in December 2003, June 2004, and March 2006 letters, and the claim was readjudicated in an October 2006 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by counsel throughout most of the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  The Board acknowledges that the 1993 VA examination record does not provide all information needed to rate the claim.  The record contains sufficient evidence to adjudicate the matter, however, and to the extent necessary (though not explicitly noted) the Board has considered the 1997 VA examination in determining the status (i.e. nature and severity) of the lumbar spine disability for the entire period on appeal.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions and the Joint Motion for Remand.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of this appeal, the rating criteria for evaluating general diseases and injuries of the spine were amended (effective September 26, 2003).  Because this claim was filed prior to the amendment, the Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased evaluation is warranted.  VA's Office of General Counsel (OGC) has determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  What remains unclear, however, is whether the "old" criteria can be applied prospectively, although the OGC, in VAOPGCPREC 7-2003 seems to indicate (this opinion is not entirely clear) that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  In any event, and given the confusing nature of this opinion, the Board, in giving the Veteran all due consideration, will apply the old criteria prospectively.

Prior to May 17, 1997, the Veteran is rated under the "old" Diagnostic Code (DC) 5295 for lumbar strain with pain.  At that time, DC 5295 provided a 20 percent rating for lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position and a 40 percent rating for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

A March 1992 VA examination record reflects the Veteran's history of daily left lower back and left hip pain.  Examination revealed moderate to severe spasm of paraspinal muscles.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, lateral flexion to 40 degrees with pain, and rotation to 25 degrees.  There was no effusion, tenderness, or deformity of the left hip, and range of motion testing of the left hip revealed abduction to 30 degrees with pain, flexion to 45 degrees with pain, extension to 0 degrees.  Neurological examination was normal.  X-ray images were normal.  The Veteran was assessed with low back pain with lumbar strain and arthralgias of the pelvis, left leg, and left hip.  

September 1993 VA treatment records reflect the Veteran's history of constant low back pain which was not relieved by current medication.  Examination revealed no weakness or sensory changes in the lower extremities.  The records indicate that the Veteran's medication was changed.  One of the records notes range of motion to 70 degrees and the presence of muscle spasms.  

An October 1993 VA treatment record reflects the Veteran's history of continued back pain.  The record notes that the Veteran was ambulatory.  Examination revealed limitation of range of motion of the back.  

A November 1993 VA examination record reflects the Veteran's histories of low back pain which radiated to the left hip and thigh and which was aggravated by bending, prolonged sitting, and exertion and spasm.  Examination revealed tenderness to palpation and positive straight leg raise to 30 degrees bilaterally secondary to pain.  

November 1993 VA treatment records reflect the Veteran's history of chronic low back pain.  The records note that the Veteran as ambulating without a cane or other assistive device.  The records also note that the Veteran had limitation of range of motion of the back.  X-ray images revealed instability of the lumbar spine with mild anterior wedging of L1.  A December 1993 computerized tomography (CT) scan revealed normal findings from L3 to S1 except for minimal posterior central disc herniation at L4-L5.  

An April 1994 VA treatment record reflects the Veteran's history of episodic low back pain which was worse in the morning or when driving.  The record indicates that there was no radiation of the pain, loss of bowel or bladder function, sensory changes, or focal muscle weakness.  Examination revealed no tenderness and a negative straight leg raise to 45 degrees bilaterally.  Leg strength was 5/5 bilaterally, sensation was 5/5 bilaterally, and deep tendon reflexes were 2+ bilaterally.  The examiner noted that the Veteran could touch his toes.  

A June 1994 VA Persian Gulf Registry examination record indicates that the extremities were within normal limits and that the deep tendon reflexes were present and symmetrical.

An August 1994 VA treatment record reflects the Veteran's history of chronic low back pain which radiated down the left leg and which was associated with numbness in the legs.  The Veteran reported that he was able to control his urine and stool.  Examination revealed normal gait, 2+ deep tendon reflexes, and 5/5 motor strength in the lower extremities.  Straight leg raise was positive bilaterally.  X-ray images revealed preservation of the vertebral body and intervertebral disc height and no evidence of fracture or malalignment. 

A November 1994 VA treatment record reflects the Veteran's history that the low back pain radiated down both legs.  

A December 1994 hearing transcript reflects the Veteran's history of pain with forward and lateral flexion.  The Veteran also reported that he could not do any physical activities without back pain and that he was unable to stand or sit for long periods without back pain.  

A January 1995 VA treatment record reflects the Veteran's history of low back pain.  The record notes that straight leg raise was negative.  It also notes that electromyogram/nerve conduction (EMG/NCV) studies were negative and that X-ray images of the spine were normal.  

A March 1995 VA treatment record reflects the Veteran's history of low back pain.  He was recommended a back brace and therapy to learn home exercises.

After review of the evidence, the Board finds a 20 percent rating is warranted under DC 5295 prior to May 17, 1997, based on the evidence of spasm and painful lateral flexion.  The Board acknowledges that the record includes no findings or even histories of spasm on extreme forward bending, as required.  The Board further acknowledges that the 1992 VA examination record indicates that the Veteran's lateral flexion is within normal limits.  Based on the evidence of spasm, however, the absence of a negative finding as to spasm on flexion, the evidence of generalized limitation of motion and pain with lateral flexion, and giving the Veteran the benefit of the doubt, the Board finds a 20 percent rating is warranted under DC 5295.  

A rating in excess of 20 percent is not warranted under DC 5295, however, because the evidence contains no findings of listing, positive Goldthwaite's sign, marked limitation of forward flexion, osteo-arthritic changes, narrowing or irregularity of joint space, or abnormal mobility, and the evidence documents that the Veteran can flex to touch his toes (which is far too significant to approximate "marked" limitation), that the Veteran ambulates without noted abnormality, and that there are no osteo-arthritic or joint space changes.  Furthermore, the medical evidence does not include any findings that the Veteran's lumbosacral strain is "severe", and the evidence otherwise does not indicate that the symptomatology is "severe."  Consequently, a higher rating is not warranted under the "old" DC 5295.  

The Board has considered whether a higher rating is warranted under alternate rating criteria.  The "old" rating criteria also provide ratings in excess of 20 percent for severe limitation of motion of the lumbar spine (DC 5292) and ankylosis (DC 5289).  In determining the appropriate rating for limitation of motion, consideration must be made of any functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2003 amendments included a provision of the "normal" range of motion for the lumbar spine.  See Plate V, 38 C.F.R. § 4.71a (2008) (normal range of motion is from zero to 90 degrees for forward flexion, zero to 30 extension, lateral flexion, and rotation).  Although the substantive change in regulations from September 2003 cannot be used to evaluate the Veteran's level of disability prior to the change, the range of motion measurements from Plate V are instructive in understanding the given range of motion measurements and how they relate to the terms used in the earlier rating criteria-"moderate" or "severe."  

Initially, the Board notes that there are no findings of ankylosis; rather, the evidence consistently indicates that the Veteran has range of motion in the lumbar spine.  Additionally, the evidence does not indicate that the Veteran has "severe" limitation of motion.  There are no findings of "severe" functional limitation, and although the record includes findings of limitation of motion and histories of pain on motion, the Veteran's range of motion is too significant to approximate "severe" limitation of motion, to include after consideration of pain and additional functional loss after repetition.  In sum, the Board finds that the general disability picture created by the Veteran's low back disability does not approximate a finding of ankylosis or "severe" limitation of motion.  

A higher rating is also not warranted under the "new" rating criteria.  Under the "new" rating formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information). 

The evidence of record indicates that the Veteran is consistently able to flex to 90 degrees and to touch his toes, and there is no evidence of ankylosis.  Consequently, a rating in excess of 20 percent is not warranted under the "new" rating criteria.  Additionally, the Board notes that a separate rating for the lumbosacral spine is not warranted as the evidence does not indicate that that the Veteran has demonstrable deformity or objective neurological deficits.  Rather, the examination records document normal sensory, motor, and reflex findings; negative histories as to bowel or bladder impairment; and negative EMG findings as to radiculopathy.  Thus, the Board finds that a higher rating is not warranted under the "new" criteria.  

Finally, a higher rating is not warranted by rating the Veteran under the rating criteria for intervertebral disc syndrome (IDS).  The IDS rating criteria provide a 40 percent rating for IDS with incapacitating episodes, defined as an episode requiring physician-prescribed bed rest and medical treatment, having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2002); 38 C.F.R. § 4.71a, DC 5243 (2011).  In this case, the record includes no findings or histories of "incapacitating episodes," as defined by VA regulation:  there is no evidence of any doctor-prescribed bedrest.  

In sum, the Board finds a 20 percent schedular rating, but no higher, is warranted for the entire period prior to May 17, 1997. 

The Board has considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities were primarily manifested by pain, spasm, and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran reports difficulty finding and maintain employment due to his lumbar spine disability, he never indicates that it rendered him unable to find or maintain employment.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the lumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

A rating of 20 percent, but no higher, prior to May 14, 1997, for the lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.   



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


